Name: Commission Regulation (EEC) No 1632/93 of 26 June 1993 fixing the maximum buying-in price and the quantities of beef bought in for the eighth partial invitation to tender within the special intervention measures under Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 6. 93 Official Journal of the European Communities No L 155/65 COMMISSION REGULATION (EEC) No 1632/93 of 26 June 1993 fixing the maximum buying-in price and the quantities of beef bought in for the eighth partial invitation to tender within the special intervention measures under Regulation (EEC) No 1627/89 account of the requirements for reasonable support of the market and the seasonal trend in slaughterings, the maximum buying-in price and the quantities which may be accepted into intervention should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 6a (4) thereof, Having regard to Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of general and special intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 685/93 (4), and in particular Article 11 thereof, Whereas, pursuant to Regulation (EEC) No 859/89 an invitation to tender was opened by Article 1 (3) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender 0, as last amended by Regulation (EEC) No 1490/93 (6) ; Whereas, in accordance with Article 11 ( 1 ) of Regulation (EEC) No 859/89, a maximum buying-in price is to be fixed for each partial invitation to tender in the light of the tenders received ; Whereas, after the tenders submitted for the eighth partial invitation to tender have been examined and taking HAS ADOPTED THIS REGULATION : Article 1 For the eighth partial invitation to tender opened by Article 1 ( 1 ) of Regulation (EEC) No 1627/89 :  the maximum buying-in price is hereby fixed at ECU 249,15 per 100 kilograms of carcases or half ­ carcases,  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 120 tonnes . Article 2 This Regulation shall enter into force on 28 June 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 18, 27. 1 . 1993, p. 1 . 0 OJ No L 91 , 4. 4 . 1989, p. 5 . 0 OJ No L 73, 26. 3 . 1993, p. 9 . 0 OJ No L 159, 10 . 6. 1989, p. 36. 6) OJ No L 147, 18 . 6. 1993, p. 18 .